Capozzoli, J. (concurring).
I concur in the result reached by the majority. The Supreme Court, New York County, obtained jurisdiction over the original separation action commenced by plaintiff in *787August, 1965, by virtue of the parties’ marriage here and plaintiff’s then residence here (former Domestic Relations Law, § 230, subd 2). Those facts would also have sufficed to confer jurisdiction on the court had plaintiff then sued for divorce (former Domestic Relations Law, § 170, subd [2]). Accordingly, in view of the circumstances disclosed in the record, as outlined in the majority memorandum, I do not believe that the court lost the jurisdiction which it had over this matrimonial controversy as a result of plaintiff’s subsequent amendment of his complaint by which he sought and obtained a divorce decree rather than a separation upon the same allegations contained in the original pleading.